Citation Nr: 0319750	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for pulmonary asbestosis.  



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for entitlement to 
service connection for pulmonary asbestosis.


FINDING OF FACT

The veteran's pulmonary asbestosis is related to asbestos 
exposure in service.


CONCLUSION OF LAW

The veteran's pulmonary asbestosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran two letters in March 2001.  One letter informed 
the veteran that additional information was needed and asked 
him to complete a VA Form 21-4142 for any treatment he had 
received for the claimed disability since his discharge from 
service.  The letter also requested that the veteran send a 
copy of his service medical records.  The other letter asked 
him to provide information on his occupation since his 
discharge from active duty and whether any of his post-
service jobs were related to the insulation or asbestos 
related trades.  He was also asked to provide the names of 
the ships on which he served, the dates of such service, and 
his Navy classification and a summary of his duties aboard 
ship.  The letter also asked him whether he presently smoked 
or had ever smoked in the past.  Furthermore, a February 2003 
letter from the RO to the veteran informed him of what 
evidence was needed to substantiate his claim.       

Additionally, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO 
informed the veteran in its February 2003 letter that it 
would make reasonable efforts to obtain relevant records 
necessary to substantiate his claim, to include developing 
for medical records, employment records, or records from 
state or local government agencies.  In addition, he was 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decided it was 
necessary in order to make a decision on his claim.  See 38 
C.F.R. § 3.159(c) (2002).  In this regard, he has been 
afforded a VA examination for the claimed disability.  Also, 
after the veteran consented to their release, the RO sent 
letters to Dr. Alton B. James and Dr. Gaeton D. Lorino in 
March 2001 requesting that they provide VA with their 
treatment records of the veteran, to which both complied.  
Furthermore, the veteran's Naval Reserve medical records and 
personnel records have been associated with the claims 
folder.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
    
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, especially as the Board has granted the claim in 
issue.  

				II.  Service Connection

Here, the veteran alleges that he suffers from pulmonary 
asbestosis as a result of his Naval service as a boiler 
operator.  In addition to his active service, the veteran 
served for a significant period in the Naval Reserves, 
through which he participated in annual cruises.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21.  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolarygneal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The veteran's DD 214 lists his military occupation specialty 
(MOS) as a boiler operator and showed three years, four 
months, and twenty-seven days of foreign and/or sea service.  
Additionally, as stated above, he had annual cruises as a 
member of the Naval Reserves.  His post-service occupation 
was as a letter carrier for the United States Postal Service.  
Thus, there is no evidence of post-service occupational 
exposure to asbestos.  Furthermore, there is no evidence of 
record of pre-service exposure to asbestos.  He does have a 
history of smoking.  

A report of a September 1999 physical examination by Dr. 
James noted that the veteran reported an occasional cough and 
clear sputum, but no hemoptysis, chest pain, or wheezing.  
Upon examination, his lungs were clear to auscultation.  
There were few basilar rhonchi.  A chest X-ray report noted 
that his chest was unchanged from previous films which showed 
pleural plaques.  In July 2000, the veteran reported that he 
was walking and exercising routinely without chest discomfort 
or excessive dyspnea.  His lungs were clear on examination.  

In an August 2000 letter to Lattof & Lattof, Dr. Lorino noted 
that he had evaluated the veteran and had found he had a 
chronic cough productive of white phlegm.  Upon examination, 
it was noted that his chest had dry inspiratory crackles at 
both lung bases which did not clear with deep breathing or 
coughing.  Dr. Lorino noted that chest X-rays showed normal 
cardiomediastinal structures.  There appeared to be en face 
pleural plaques in the mid right hemithorax and there were 
pleural plaques and pleural thickening along both lateral 
thoracic walls.  There appeared to be a plaque over the left 
hemidiaphragm.  Also, there were irregular opacities in the 
mid to lower lung fields bilaterally.  His pulmonary function 
tests show a mild reduction in his vital capacity without 
airflow obstruction and his lung volumes were in the low 
normal range.  Diffusion capacity was within normal limits.  
Dr. Lorino concluded that the veteran had pulmonary 
asbestosis.  

A VA examination report, dated in April 2001, noted that lung 
auscultation revealed clear breath sounds without any 
wheezing or other adventitious sounds.  The veteran was 
diagnosed with a history of asbestos exposure, but the 
examiner stated that no significant lung disease was detected 
clinically at the time of the examination.  However, a report 
of chest X-rays taken the same day revealed pleural 
calcification consistent with previous asbestos exposure.  

A response from the Service Record Center by P.L. Powell, 
Contact Representative, dated in August 2001, noted that 
there was no way of knowing to what extent the veteran was 
exposed to asbestos during his Naval service, but stated that 
general specifications for ships during his period of service 
required heated surfaces to be covered with an insulating 
material and that it was highly probable that asbestos 
products were used to achieve this end.  He elaborated that 
items required to be insulated included piping, flanges, 
valves, fittings, machinery, boilers, evaporators, and 
heaters.  He then noted the veteran's MOS of boiler operator 
and stated that it was highly probable that the veteran was 
exposed to asbestos, though he could not make a positive 
statement regarding such exposure.    

Given the foregoing evidence, the fact that there is no 
evidence of pre-service or post-service occupational asbestos 
exposure, as well as the general medical principles 
recognized by VA with regard to the development of 
asbestosis, the evidence is at least in equipoise that the 
veteran's pulmonary asbestosis resulted from exposure to 
asbestos during service.  Under 38 U.S.C.A. § 5107(b), such a 


finding is all that is necessary for a claimant to prevail 
with his or her claim.  Accordingly, the Board finds that 
service connection for pulmonary asbestosis is warranted. 


ORDER

Entitlement to service connection for pulmonary asbestosis is 
granted.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

